Citation Nr: 0916868	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 17, 2004 
for the assignment of a 20 percent disability rating for 
temporomandibular joint (TMJ) disorder to include whether 
there was clear and unmistakable error (CUE) in prior rating 
decisions dated in April 1979, July 1991, and May 2002. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from July 1952 to July 1956, 
March 1966 to May 1966, and May 1966 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the RO in Portland, Oregon.  The Veteran testified before 
a Decision Review Officer at an RO hearing in December 2006.  
A transcript of this proceeding is associated with the claims 
file.  

The Veteran indicated on his February 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Video Board hearing 
was scheduled for February 2009 and the Veteran was provided 
notice of this hearing in December 2008.  Subsequently, in 
February 2009 correspondence, the Veteran requested a Travel 
Board hearing.  A Video Board hearing was scheduled for April 
2009 and the Veteran was provided notice of this hearing in 
February 2009.  In March 2009 correspondence the Board 
granted the Veteran's motion for a new hearing.  In April 
2009 correspondence, prior to the April 2009 scheduled Video 
Board hearing the Veteran's representative indicated that he 
could not make his scheduled hearing as he was in the Oregon 
Veterans Home in Dalles and would not be released until after 
the scheduled hearing.  Neither the Veteran nor his 
representative have requested that the Board hearing be 
rescheduled.  Therefore, the Board hearing request is treated 
as if it were withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The Veteran contended that the VA was in error for continuing 
a non-compensable disability rating for his TMJ disorder for 
the past 20 years.  A review of the record shows that in a 
February 1978 decision the Board continued a non-compensable 
disability rating for the Veteran's TMJ.  To the extent that 
the Veteran wishes to file a motion for clear and 
unmistakable error in a prior Board decision, he is advised 
that the pleading requirements for submitting such a motion 
are outlined in 38 C.F.R. § 20.1404 (2008).  These pleading 
requirements are necessary to avoid dismissal of such a 
motion.     


Finally, the Veteran has requested that he be compensated for 
the approximately 20 years of dental work for his TMJ that VA 
would refused to treat.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal arises out of the Veteran's claim that he is 
entitled to an effective date earlier than May 17, 2004, for 
the assignment of a 20 percent disability rating for his 
service-connected TMJ.  The Veteran argues that he is 
entitled to a compensable disability rating for TMJ for the 
past 20 years.  While the issue on appeal is entitlement to 
an earlier effective date, the Veteran's contention is that 
the RO committed clear and unmistakable error (CUE) in prior 
rating decisions which continued non-compensable disability 
ratings for his service-connected TMJ disorder.  

A brief review of the history of this appeal is as follows.  
Service treatment records show that the Veteran was treated 
for chronic arthritis of the left TMJ, particularly in 
November 1970.  The Veteran submitted his original claim for 
service connection for TMJ in December 1975.  By rating 
decision dated in June 1976, the RO granted service 
connection for TMJ and assigned a non-compensable disability 
rating from December 11, 1975.  The Veteran appealed this 
initial decision and in a February 1978 decision, the Board 
continued the non-compensable disability rating initially 
assigned.  An April 1979 rating decision also continued the 
non-compensable disability rating originally assigned.  In a 
July 1991 rating decision the RO combined the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, left TMJ, and right acromioclavicular joints disorders 
and assigned a 10 percent disability rating for all three 
disorders, effective October 25, 1978.  

In February 2002 correspondence the Veteran requested an 
increased disability rating for his TMJ disorder.  
Confusingly, in a February 2002 letter, the RO indicated that 
the Veteran was not yet service-connected for TMJ.  However, 
in a May 2002 rating decision the RO seemingly separated the 
cervical spine and acromioclavicular disorders from the TMJ 
disorder and assigned a 10 percent disability rating for 
degenerative joint disease, cervical spine and left 
acromioclavicular joints from December 17, 1980 and assigned 
a non-compensable disability rating for left TMJ from 
December 17, 1980.  

On May 17, 2004, the Veteran requested increased disability 
ratings for all of his service-connected disorders.  He 
underwent a VA examination in November 2004.  Reports of 
Contact dated in December 2004 and January 2005 detail the 
RO's struggle in rating the Veteran's service-connected TMJ 
disorder as they were unsure whether to rate the Veteran 
under the dental or orthopedic criteria.  By rating decision 
dated in February 2005, the RO increased the Veteran's 
disability rating for TMJ from non-compensable to 20 percent 
disabling effective May 17, 2004.  

As the Veteran argues that he is entitled to a compensable 
disability rating for his service-connected TMJ disorder for 
the past 20 years, it follows that the rating decisions that 
he is alleging may contain CUE include those rendered in 
April 1979, July 1991, and May 2002.  The RO has not had the 
opportunity to adjudicate the Veteran's CUE claims regarding 
the assignment of a compensable disability rating for his 
service-connected TMJ disorder.  Moreover, the Board finds 
that the CUE claims are inextricably intertwined with the 
issue currently on appeal (entitlement to an earlier 
effective date).  In that regard, the outcome of the CUE 
claims could impact the claim for an earlier effective date, 
as a claim for CUE is a method of obtaining an earlier 
effective date.  As these matters are inextricably 
intertwined, the Board must remand this matter so that the RO 
can adjudicate the CUE claims in the first instance.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board 
will remand the earlier effective date claim for adjudication 
of the related CUE claims. 


The Board also finds that the Veteran has not been provided 
appropriate notice.  In connection with his claim, the 
Veteran was provided notice in a September 2004 letter, which 
explained what was needed to establish his claim for 
increased ratings for his service-connected disabilities.  
That claim was subsequently granted by the RO in February 
2005.  The Veteran filed a timely notice of disagreement as 
to that decision, disagreeing with the effective date for the 
award, and this appeal ensued.  Notably, the Veteran has 
never been provided adequate notice that explains what the 
evidence must show to establish an earlier effective date for 
an award for a compensable disability rating.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Finally, it is unclear whether the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
The record includes records received in response to an 
October 2007 request for SSA records; however, neither an 
administrative decision nor an application for SSA benefits 
are included in the claims file.  On remand, the AMC/RO 
should determine whether the Veteran is receiving SSA 
benefits.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran and his 
representative with proper notice that 
explains what the evidence must show to 
establish entitlement to an earlier 
effective date for his award of a 
compensable disability rating for his 
TMJ.  This notice must also explain what 
the evidence must show to establish clear 
and unmistakable error in prior rating 
decisions that denied compensable 
disability ratings for the Veteran's 
service-connected TMJ.  

2.  Contact the SSA and obtain copies of 
any administrative decisions, examination 
reports, hearing transcripts, etc.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  After the development requested above 
has been completed, the AMC/RO should 
adjudicate the issue of entitlement to an 
effective date earlier than May 17, 2004, 
for an award of a compensable disability 
rating for service-connected TMJ, to 
include whether there was clear and 
unmistakable error in prior rating 
decisions that denied entitlement to a 
compensable disability rating for 
service-connected TMJ including rating 
decisions dated in April 1979, July 1991, 
and May 2002.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



